Per Curiam.
This was an action for assault and battery and slander. The plaintiff had judgment.
The first, ground of appeal is that the trial court erroneously refused to nonsuit the plaintiff. The refusal was proper. There was sufficient evidence of the assault to take' the case to the jury on that count,, and also, we think, to put the defendant upon her defence on the charge of slander.
' Secondly, it is contended that the case should not have gone to the jury on the slander charge because there was no allegation or proof of any special damage suffered by the plaintiff thereby. But this ground of appeal is not based upon any objection to a ruling upon evidence, or to the charge to the jur}1', or to a refusal to charge a request submitted by the defendant. Consequently it suggests no trial error upon which a reversal could be rested.
Lastly, it is contended that the judgment should be reversed because of alleged serious defects in that part of the complaint which counts upon the slander of the plaintiff by the defendant. Section 27 of tire new Practice act (Pamph. L. 1912, p. 377) provides that nó judgment shall be reversed for error as to matter of pleading unless, after examination of the whole case, it shall appear that the error injuriously affected the substantial rights of a party. Our investigation of the case satisfies us that the meritorious questions involved in the litigation were fairly tried out, and that the defendant suffered no injury from the alleged defects in the complaint.
The judgment under review will be affirmed.
For affirmance — The Chibe Justice, Garrison, Swayze, Teen chard, Parner, Bergen, Yoorhees, Minturn, Kalisci-i, Yredenburgi-i, Congdon, White, Terhune, Heppeni-ieimer, JJ. 14.
For reversal — None.